DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-15, drawn to luminescent nanoparticles.
Group II, claims 16-17, drawn to a composite material.
Group III, claims 18-19, drawn to a luminescent solar concentrator.
Group IV, claims 21, drawn to a method forming luminescent nanoparticles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. 
The common technical feature between Group I and Group II, between Group I and Group III, between Group I and Group IV, between Group II and Group IV, and between Group III and Group IV is as follows: Luminescent nanoparticles comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5; and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BANIN (US 20030010987 A1, Provided by IDS). 
BANIN teaches luminescent nanoparticles (see the core/shell InAs/InP luminescent nanoparticles) (see Fig. 6A, [0052], Summary of the Invention) comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5 (see InAs/InP, wherein x is 0, y is 0); and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000 ([0052] FIG. 6: HRTEM images of InAs/InP core/shell (frame A, core radius 1.7 nm, shell thickness 2.5 nm); InAs density is 5.67 g/cm3, InAs molecular weight is 189.74 g/mol, InP density is 4.81 g/cm3, InP molecular weight is 145.792 g/mol; Based on the information, the molar ratio InAs to InP is calculated as 1:15.5). 

The common technical feature between Group II and Group III is as follows: A composite material comprising: a luminescent nanoparticle material according to Claim 1; and a polymeric material, wherein the luminescent nanoparticle material is homogeneously dispersed throughout a matrix formed by the polymeric material, wherein Claim 1 requires luminescent nanoparticles comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5; and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000; and a polymeric material, wherein the luminescent nanoparticle material is homogeneously dispersed throughout a matrix formed by the polymeric material.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BANIN (US 20030010987 A1, Provided by IDS). 
BANIN teaches a composite material (see the semiconductor core/shell nanocrystals dispersed in the polymeric film; [0036] In the laser active medium of the invention the semiconductor core/shell nanocrystals are preferably comprised of a nanocrystal core that is luminescent; [0038] In the present laser active medium the nanocrystyals are uniformly dispersed in a host medium that is preferably selected from a polymeric film) comprising: a luminescent nanoparticle material according to Claim 1 (see the discussion below); and a polymeric material (see the polymeric material in the polymeric film), wherein the luminescent nanoparticle material (see the core/shell InAs/InP luminescent nanoparticles) is homogeneously dispersed throughout a matrix formed by the polymeric material ([0036] In the laser active medium of the invention the semiconductor core/shell nanocrystals are preferably comprised of a nanocrystal core that is luminescent; [0038] In the present laser active medium the nanocrystyals are uniformly dispersed in a host medium that is preferably selected from a polymeric film), wherein claim 1 requires luminescent nanoparticles (see the core/shell InAs/InP luminescent nanoparticles) (see Fig. 6A, [0052], Summary of the Invention) comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5 (see InAs/InP, wherein x is 0, y is 0); and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000 ([0052] FIG. 6: HRTEM images of InAs/InP core/shell (frame A, core radius 1.7 nm, shell thickness 2.5 nm); InAs density is 5.67 g/cm3, InAs molecular weight is 189.74 g/mol, InP density is 4.81 g/cm3, InP molecular weight is 145.792 g/mol; Based on the information, the molar ratio InAs to InP is calculated as 1:15.5). 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726